ITEMID: 001-138424
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: PETROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Dmitry Dedov;Erik Møse;Isabelle Berro-Lefèvre;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Ksenija Turković
TEXT: 1. The applicant, Mr Vitaliy Sergeyevich Petrov, is a Russian national who was born in 1948 and lives in Orsk. He is represented before the Court by Mr S. Kiryukhin, a lawyer practising in Orsk, Orenburg region.
2. The Russian Government (“the Government”) are represented by Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. On 19 August 2008 the Orenburg Region Department of the Interior opened a criminal investigation of the activities of Volna LLC. Yu., the director of the said company, testified that S. Kiryukhin was de facto in charge of the company’s activities.
5. The investigator established that Mr Kiryukhin had visited a certain law office on several occasions, and asked the court to authorise a search of its premises in order to seize the company’s financial documents and stamps.
6. On 27 August 2004 the Orsk Leninskiy District Court granted the investigator’s request. The court order referred to a search of a law office located in a block of flats. Neither the applicant’s name nor specific flats owned by him were indicated. The applicant’s flats were searched the same day on the basis of the court order.
7. On 7 September 2004 the applicant complained to the court. He sought to have the search declared unlawful.
8. On 4 November 2004 the District Court dismissed the applicant’s complaint. The court found that the search had been carried out in accordance with the applicable provisions of the rules of criminal procedure. The applicant appealed, alleging that the court had erred in matters of law.
9. On 14 December 2004 the Orenburg Regional Court upheld the decision of 4 November 2004 on appeal. The court dismissed the applicant’s allegations as unsubstantiated and found no violation of any applicable law. The court noted that the search had been subject to prior judicial approval and had been conducted by authorised persons.
10. On 27 April 2009 the Presidium of the Orenburg Regional Court quashed, by way of supervisory review, the decisions of 4 November and 14 December 2004 and remitted the matter for fresh consideration.
11. On 14 May 2009 the District Court allowed the applicant’s claim and found the search of the applicant’s flats to be in contravention of Article 25 of the Constitution of the Russian Federation. The court established that the order of 27 August 2004 had not authorised a search of the applicant’s flats. It also accepted the applicant’s argument that police officer A., who had conducted the search of the flats, had not been authorised to do so.
12. On 23 June 2009 the Regional Court upheld the decision of 14 May 2009 on appeal.
13. The Constitution of the Russian Federation establishes that the home is inviolable. No one shall enter a dwelling against the will of those living there, unless otherwise established by a federal law or in accordance with a court order (Article 25).
